PROYOSTY, J.
The defendant is not represented by counsel in this court. The only thing we find in the record calling for our attention is a bill of exception reserved to the overruling of a motion in arrest of judgment, based on the allegation that the indictment does not set forth any crime. The charging part of the indictment is as follows:
“That Shelby Braden, at the parish of Calcasieu, on the third day of August, in the year of our Lord one thousand nine hundred and three, in and upon Georgia Foster, feloniously and violently did make an assault, and her, the said Georgia Foster, then violently and against her will feloniously did ravish and carnally knSw, contrary,” etc.
We are not informed wherein this indictment was supposed to be defective, and find nothing wanting in it to make out the crime of': rape, for which the defendant was convicted and sentenced.
Judgment affirmed.